Title: From John Adams to Jean Luzac, 2 October 1793
From: Adams, John
To: Luzac, Jean



Dear Sir
Quincy near Boston Oct. 2d. 1793

The Bearer of this letter is Mr Lear the late Secretary to President Washington a gentleman universally esteemed and beloved wherever he is known. I beg Leave to introduce him to your Acquaintance and Friendship. This Country is too happy in the Enjoyment of that Liberty which Cost them so dear to risque it, by medling in foreign Wars: and too gratefull to those who assisted them it, to join in any Crusade against them.
I shall ever remember with Pleasure, the time I have formerly passed in your Society, and wish it were in my Power to be a better Correspondent.—
With sincere Esteem I am  /  and ever shall be your Friend and /  humble Servant.
John Adams.